[Cite as In re C.L.W., 2022-Ohio-1273.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




 IN RE:                                          :

        C.L.W.                                   :       CASE NO. CA2021-05-013

                                                 :               OPINION
                                                                  4/18/2022
                                                 :

                                                 :

                                                 :




           APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                            JUVENILE DIVISION
                           Case No. 2020 JG 25788


Taft, Stettinius & Hollister LLP, and Aimee L. Keller, for appellant.

Law Office of William J. Rapp, and Joshua R. Crousey, for appellee.



        BYRNE, J.

        {¶1}    Mother appeals from the decision of the Clermont County Court of Common

Pleas, Juvenile Division, which held her in contempt of court and imposed two purge

conditions, one of which she argues violated her due process rights. For the reasons below,

we affirm the juvenile court's finding of contempt but modify the order with respect to the

court's challenged purge condition, which we find was void.
                                                                      Clermont 2021-05-013

                             I. Facts and Procedural History

                                   A. Background Facts

       {¶2}   Mother and Father were never married but had a child together, C.W. The

parties have a shared parenting plan for C.W. At the time relevant to this appeal, C.W. was

eight years old.

       {¶3}   The shared parenting plan provided that C.W. would spend spring breaks with

Mother and Father in alternating years. According to Father, Mother withheld C.W. from

him during the child's 2020 spring break. As a result, in early 2021, Father emailed Mother

requesting permission for C.W. to spend the upcoming 2021 spring break with him to make

up for the missed 2020 spring break. Father indicated that he and his family had planned

a road trip and other activities. Mother failed to provide an answer for over two weeks,

despite Father's repeated follow-up messages. Mother finally responded, stating that she

had decided that C.W. would not be allowed to spend the 2021 spring break with Father.

                          B. Father's Motion for Parenting Time

       {¶4}   Dissatisfied with Mother's response, Father moved the juvenile court for an

order granting him parenting time during C.W.'s upcoming 2021 spring break. He attached

the emails exchanged with Mother.

       {¶5}   The parties subsequently appeared before the juvenile court for a hearing.

Father testified, as did the child's guardian ad litem (GAL). Mother did not testify. Instead,

after Father's case, Mother's counsel requested that the court interview C.W. in camera.

       {¶6}   The court interviewed C.W. several days later. The next day, March 9, 2021,

the court issued a decision finding that it was in C.W.'s best interest that Father have

parenting time during C.W.'s spring break. The court indicated it had "significant concerns"

following the in camera interview. The court found that C.W.'s comments, demeanor, and

phraseology lent credence to concerns raised by the GAL that Mother was coaching the

                                            -2-
                                                                       Clermont 2021-05-013

child. Accordingly, the juvenile court ordered that Father have parenting time during the

child's two-week spring break between March 22 and April 2, 2021. It also directed that

"the commencement and termination of the parenting time shall be in accordance with the

terms of the [shared parenting plan]." Mother was required to transfer C.W. to Father at

6:00 p.m. on Friday, March 19, 2021.

                             C. Father's Motion for Contempt

       {¶7}   The attempt to transfer C.W. from Mother to Father on the required date failed,

as will be described further below. After the transfer failed, Mother took C.W. to Florida with

only one hour's notice to Father and without his consent. The day after Mother took C.W.

to Florida, Father filed an emergency motion for custody and motion for contempt. Father

alleged that Mother should be held in contempt of court for what occurred at the attempted

transfer and afterward. The matter proceeded to a hearing.

                             D. Contempt Hearing Testimony

                                   1. Father's Testimony

       {¶8}   At the hearing on Father's motion for contempt, Father testified that on Friday,

March 19, 2021, the date indicated by the court's order, he arrived at the agreed transfer

location, a Meijer parking lot. Mother was already there.

       {¶9}   When Father approached Mother's vehicle, Mother was outside the vehicle

and had opened the back passenger door where C.W. was sitting. But she positioned

herself between Father and C.W., restricting his access to the child. C.W. kept stating, "I

don't want to go" or "I'm not going."

       {¶10} Father asked Mother to encourage C.W. to go with him. She then turned back

to C.W. and, in a sarcastic voice, stated, "the Judge said you have to go with Daddy." The

child continued to refuse to go. Father then asked Mother to take off C.W.'s seatbelt and

remove her from the car, but Mother replied, "no, we're not doing that."

                                             -3-
                                                                    Clermont 2021-05-013

       {¶11} Father then called the GAL and explained the situation. The GAL spoke to

C.W. on the phone. Father then called his wife and asked her to speak with Mother. Father

then asked Mother if he could speak with C.W. privately. Mother refused to allow him to

speak with C.W. privately. She continued to stand between C.W. and Father.

       {¶12} Father then called the police department, and an officer responded quickly.

Father showed the officer the court order granting him parenting time over spring break and

explained that he had been unable to speak with C.W. privately since arriving.

       {¶13} The officer commanded Mother to move away from the vehicle and to let

Father speak to C.W. Mother refused. The officer then had to raise his voice significantly

and asked Mother whether she was refusing to let Father take C.W. Mother screamed at

the officer, stating, "I'm afraid he's going to snatch her out of here and waltz away."

However, she finally relented and moved away from the vehicle.

       {¶14} Father was then able to speak to C.W. one-on-one, but they did not have

privacy because Mother remained nearby and could hear the conversation between C.W.

and Father. C.W. continued repeating, "I'm not going." Father decided against attempting

to physically remove C.W. from the car because he was not sure how doing so would impact

her. He also stated that he was "afraid of what legally could have been done with me

reaching into their vehicle and unbuckling [C.W.]," and that he did not know what the "legal

ramifications" would be if he did so. After this had been going on for about an hour, Father

decided to leave. He drove to a different area of the parking lot and parked his car. Then

Mother and her husband drove away with C.W.

       {¶15} Father testified that two days later, on Sunday, March 21, he received a text

message from Mother stating that she was flying to Florida with C.W. The exchange went

as follows:

              Mother: We are flying to Florida in about an hour.

                                           -4-
                                                                     Clermont 2021-05-013

              Father: I do not consent to you taking [C.W.] out of the state on
              my schedule[d] parenting time.

              [Approximately 3 hours later]

              Mother: We have landed.

       {¶16} Almost a week later, on Saturday, March 27, 2021, Mother texted Father that

they were flying home and later texted that they landed. Mother appears to have agreed

with Father picking up C.W. near the end of C.W.'s spring break, on Wednesday, March 31,

2021. Father and his brother picked up C.W. from Mother's home on that day. C.W. ran

out, gave both a big hug, and they left.

                           2. Guardian Ad Litem's Testimony

       {¶17} The GAL testified about her phone call with C.W. during the failed transfer at

Meijer. The GAL asked C.W. why she did not want to go with her Father. C.W. just

responded, "I just don't want to go." Despite repeated requests, C.W. could not give any

reason for not wanting to go with Father. The GAL found this unusual, as C.W. was normally

very open and talkative with the GAL.

       {¶18} After the GAL learned that Mother had taken C.W. to Florida, she emailed

Mother and Mother's counsel to determine whether it was true that they left the state, and

if they had, she requested that Mother return C.W. to Ohio immediately. Neither Mother

nor Mother's counsel responded.

       {¶19} The GAL added that she knew Mother was making statements to C.W. that

gave the GAL "great concern" that Mother was interfering with C.W.'s relationship with

Father and that Mother had interfered with Father's planned parenting time during C.W.'s

spring break by making such statements.

                                  3. Mother's Testimony

       {¶20} Mother testified that she did everything she could to get C.W. to go with


                                              -5-
                                                                      Clermont 2021-05-013

Father. This included telling C.W. that the judge ordered her to go on spring break with

Father and asking, "don't you want to ride in that rental car?" She was referring to Father's

rental vehicle.

         {¶21} Mother testified that Father apologized to C.W. and said that she did not have

to go with him on her spring break if she did not want to. Mother stated that Father had 15

to 20 minutes of time alone with C.W. and that ultimately, Father left the exchange location

first.

         {¶22} Mother testified that her plan was to drop C.W. off with Father and then to fly

to Florida with her family the following Sunday. If C.W. was not going with them to Florida,

Mother still planned to go to Florida. Mother testified that she did not have a plane ticket

for C.W. at the time of the failed exchange on Friday.

         {¶23} On cross-examination by Father's counsel, Mother conceded that she did not

actually need to buy a plane ticket for C.W. because Mother's family flew to Florida on her

family's private plane. Mother further admitted that when C.W. was refusing to go with

Father, she did not tell C.W. that she would be disciplined in some way. In fact, Mother

confirmed that she would not discipline C.W., asking rhetorically, "am I bound by the Court

to discipline my child for having an issue with spending time with her dad?"

         {¶24} On cross-examination by the GAL, Mother denied telling C.W. that if she spent

time with Father, she would miss out on family fun with Mother's family. However, Mother

did admit to telling C.W. that "we weren't going to cancel things" in Florida if C.W. was with

Father and that "we don't just stay home and watch TV when she's not with us."

                                E. Juvenile Court's Decision

         {¶25} On April 5, 2021, the juvenile court issued a written decision. The court

recounted the facts surrounding the failed transfer and the circumstances involved in

Mother taking C.W. out of state. In assessing whether Mother was in contempt of court, the

                                              -6-
                                                                      Clermont 2021-05-013

court recited Mother's testimony about the Florida trip. The court observed that Mother had

testified that she had no plans to take C.W. to Florida for spring break. The court also

observed that Mother "stated under oath that she had not said anything to the minor child

about the trip to Florida." (This description of Mother's testimony was not quite accurate,

as discussed below). The court observed that Mother had attempted to bolster her claim

of not planning to take C.W. to Florida by her testimony about not having a plane ticket for

C.W. The court noted, however, that Mother ultimately admitted under cross-examination

that there was no need to purchase a plane ticket because the family would be flying on

their private plane.

       {¶26} The court found that Mother's testimony about the Florida trip was "absolutely

controverted" by C.W.'s statements during the in camera interview. The court stated that

C.W. "recited all the salient details about the Florida trip, including but not limited to the

mode of transportation and the specific destination." The court found that these facts called

into question the credibility of Mother's entire testimony. To be clear, the court conducted

its in camera interview of C.W. before the failed transfer and before Mother took C.W. to

Florida, so C.W.'s statements about the trip were not recollections of a past event.

       {¶27} Continuing, the court rejected Mother's argument that she was not in contempt

because Father was the first to leave the Meijer parking lot and therefore waived his

parenting time. The court found this position "untenable at best, and absurd at worst." The

court found that Father acted in a "reasonable and prudent manner" and at all times sought

to exercise his court-ordered parenting time using appropriate efforts.

       {¶28} The court found that Mother was obligated to do more than "merely

encourage" C.W. to go with Father.        In fact, the court questioned whether Mother's

statements and actions at the exchange even met the definition of "merely encourage." The

court found that there was clear and convincing evidence establishing that Mother willfully

                                            -7-
                                                                                 Clermont 2021-05-013

violated the court's March 9, 2021, order.

        {¶29} The court therefore found Mother in contempt of court. The court ordered

Mother incarcerated for 30 days in the Clermont County Jail, beginning August 11, 2021, at

10:00 a.m. The court further ordered Mother to appear on August 11, 2021, at 9:00 a.m.

for a review hearing. The August 11 date was more than four months out from the date of

the court's order.1

        {¶30} The court stated that Mother could purge the contempt finding and avoid jail

by (1) providing Father with 14 days of uninterrupted parenting time on dates of his

choosing, and (2) complying with the terms and conditions of the parties' parenting time

schedule set forth in the shared parenting plan from the date of the order until the date of

the review hearing.

        {¶31} Mother appealed, raising two assignments of error.

                                         II. Law and Analysis

        {¶32} Assignment of Error No. 1:

        {¶33} THE TRIAL COURT ERRED WHEN IT FOUND MOTHER TO BE IN

CONTEMPT OF COURT.

        {¶34} Mother argues that the juvenile court abused its discretion in finding her in

contempt because the court erroneously concluded that Mother testified that she had not

told C.W. about the Florida trip. She argues that the court's contempt finding was primarily

based on the erroneous conclusion that she lied under oath on this specific point, and that

this erroneous conclusion "tainted the court's consideration of the case."



1. A court of appeals may take judicial notice of court proceedings relevant to mootness. In re Adoption of
C.E.S., 12th Dist. Butler Nos. CA2020-07-069, CA2020-07-070, and CA2020-07-071, 2020-Ohio-6902, ¶ 3.
A court of appeals may also look outside the record to determine whether an appeal is moot. State ex rel.
Nelson v. Russo, 89 Ohio St.3d 227, 228 (2000), citing Pewitt v. Lorain Corr. Inst., 64 Ohio St.3d 470, 472
(1992). Here, we have reviewed the juvenile court's records and determined that the court stayed the April 5,
2021, order and 30-day jail sentence pending resolution of this appeal. Therefore, this appeal is not moot.

                                                    -8-
                                                                       Clermont 2021-05-013

                                  A. Standard of Review

       {¶35} Disobedience to court orders may be punished by contempt.                    R.C.

2705.02(A). The standard of review of a trial court's decision on a contempt motion is abuse

of discretion. Unger v. Unger, 12th Dist. Brown No. CA2003-10-013, 2004-Ohio-7136, ¶

26. To find an abuse of discretion, we must determine that the trial court's decision was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219 (1983).

                                         B. Analysis

       {¶36} Mother argues that the juvenile court erred when it found that Mother "stated

under oath that she had not said anything to the minor child about the trip to Florida."

Mother is correct: the court's statement did not accurately describe Mother's testimony. In

fact, Mother admitted discussing the trip to Florida with C.W.

       {¶37} However, based on a review of the decision and record, we conclude that the

juvenile court's basis for finding Mother in contempt was not that Mother lied during her

testimony by stating that she did not tell C.W. about the Florida trip. Instead, citing Ware v.

Ware, 12th Dist. Warren No. CA2001-10-089, 2002 WL 336957 (Mar. 4, 2002), the juvenile

court found that Mother was in contempt because she failed to do more than merely

encourage C.W. to go with Father at the exchange in the Meijer parking lot.

       {¶38} In Ware, we held that when a court establishes a visitation schedule

concerning the parties' minor children, in the absence of proof showing that visitation with

the non-custodial parent would cause physical or mental harm to the children, or a showing

of some justification for preventing visitation, the custodial parent must do more than merely

encourage the minor children to visit the non-custodial parent. Id. at *2.

       {¶39} There, the mother claimed that she had done everything she could possibly

do to encourage the thirteen-year-old daughter's visitation with her father. Id. But the court

                                             -9-
                                                                         Clermont 2021-05-013

noted that in one instance, after the minor daughter had refused to go with her father

because she wanted to go skating instead, the mother had permitted the child to go skating.

Id. at *1. The mother also admitted that her method of lecturing the daughter after she

refused to go with her father had little disciplinary effect and that she had not attempted

other disciplinary actions. Id. at *2. Finally, the mother simply refused to compel the

daughter to go on the visitation. Id. Under these circumstances, we found that the trial

court did not abuse its discretion in finding the mother in contempt. Id.

       {¶40} Here, there is even less evidence of efforts by Mother to encourage C.W.'s

parenting time with Father. The extent of Mother's effort was apparently informing an eight-

year-old child that "the Judge" said she had to go with Father and asking the child if she

wanted to ride in a rental car. Mother did nothing else. Mother told Father that she would

not physically remove C.W. from the vehicle. And Mother admitted that she took no

disciplinary action either before or after C.W.'s refusal to go with Father. She added that

she would not take such action, suggesting that she was not "bound" by the court's order

to discipline C.W. for refusing to go with Father.

       {¶41} Moreover, the evidence indicated that Mother did not simply passively

interfere with Father's parenting time. Mother physically stood between Father and C.W. at

the time of the required transfer, at first refusing to allow Father to speak with C.W. privately.

A police officer had to raise his voice to get Mother to move away from the vehicle and even

then, Mother shouted her concerns that Father would "waltz" away with C.W., when Father

in fact had a court order allowing him to leave with his daughter. Mother also provided no

evidence that she took any steps to facilitate Father's parenting time by encouraging C.W.

to spend time with Father or disciplining C.W.—an eight-year-old child—after the failed




                                              - 10 -
                                                                             Clermont 2021-05-013

exchange at Meijer.2 Given Mother's admissions of telling the child that "we weren't going

to cancel things" if she was with her Father and that "we don't just stay home and watch TV

when she's not with us," it appears obvious that Mother was actively attempting to influence

the child's behavior to thwart the court's order and take the child with her on the Florida

vacation. Mother's behavior fell far short of what we held was required in a situation like

the Ware case. Ware, 2002 WL 336957 at *2.

       {¶42} Not only did Mother not attempt to discipline C.W. for not going with Father,

instead, she effectively rewarded C.W. for her refusal with a private plane ride and a

vacation in Florida. And even though the flight to Florida was two days after the failed

transfer, Mother failed to notify Father of her intention to take C.W. to Florida until one hour

before the family left Ohio on its private plane. In fact, Mother failed to request Father's

permission for C.W. to go to Florida even though Mother knew the juvenile court had

granted Father's motion for parenting time and ordered that C.W. would spend spring break

with Father.

       {¶43} The juvenile court acted well within its discretion in finding Mother in contempt

of court. We overrule Mother's first assignment of error.

       {¶44} Assignment of Error No. 2:

       {¶45} THE PURGE CONDITION TO FOLLOW THE SHARED PARENTING PLAN

BETWEEN THE DATE OF THE DECISION AND THE SENTENCING DATE IS

CONTRARY TO LAW.

       {¶46} Mother contends that the second purge condition—that she comply with the

terms and conditions of the parties' parenting time schedule set forth in the shared parenting

plan from the date of the court's order until the date of the review hearing—was a violation



2. Even if C.W.'s desires—rather than the trial court's order—controlled here, an eight-year-old child's
preferences are certainly not set in stone.

                                                - 11 -
                                                                       Clermont 2021-05-013

of her due process rights. She argues that a purge condition requiring her to comply with

the shared parenting plan in the future violates her due process rights because it does not

give her an opportunity for a hearing to defend herself from future contempt allegations and

because it simply amounts to a reaffirmation of the parties' shared parenting plan. She

argues that any future allegation of contempt requires notice, a hearing, and a determination

of contempt.

      {¶47} Mother provides the following description of how she believes her due process

concerns could play out:

               In this case, the purge condition included that Mother comply
               with the existing parenting orders in the future. If that purge
               condition is allowed to stand, Mother could show-up [sic] at a
               purge hearing and hear for the first time Father's allegation that
               she had violated the parenting order since the last evidentiary
               hearing. Mother would have no opportunity to prepare a defense
               to accusations that she had not been given proper notice of. For
               instance, CLW may have missed scheduled parenting time with
               Father due to an email agreement reached between Mother and
               Father, due to a severe illness, due to an unavoidable accident,
               due to a snow emergency, due to Father's failure to arrive at the
               pick-up spot on time or for multiple other legitimate reasons. The
               time alleged may not even be Father's time at all. Without proper
               notice of any new allegations, Mother does not have the ability
               to prepare a defense and her due process rights will be violated.

                                   A. Standard of Review

      {¶48} Whether the court has complied with due process is a matter of law that we

review de novo. Wintrow v. Baxter-Wintrow, 9th Dist. Summit No. 26439, 2013-Ohio-919,

¶ 9-11; see Krusling v. Ohio Bd. of Pharmacy, 12th Dist. Clermont No. CA2012-03-023,

2012-Ohio-5356, ¶ 9.

                                         B. Analysis

      {¶49} To comply with due process, at a minimum, notice and an opportunity for a

hearing are necessary. Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313, 70

S.Ct. 652 (1950). "'An elementary and fundamental requirement of due process in any

                                             - 12 -
                                                                    Clermont 2021-05-013

proceeding which is to be accorded finality is notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them

an opportunity to present their objections.'" Gross v. State Med. Bd. of Ohio, 10th Dist.

Franklin No. 08AP-437, 2008-Ohio-6826, ¶ 21, quoting Mullane at 314. Additionally, due

process "embodies the concept of fundamental fairness." Sohi v. Ohio State Dental Bd.,

130 Ohio App.3d 414, 422 (1st Dist.1998). The concept is "flexible" and "calls for such

procedural safeguards as the particular situation demands."       LTV Steel Co. v. Indus.

Comm., 140 Ohio App.3d 680, 688-689 (10th Dist.2000); Morrissey v. Brewer, 408 U.S.

471, 481, 92 S.Ct. 2593 (1972). As relevant here, R.C. 2705.05 provides procedures with

which a court must comply with respect to contempt proceedings, including conducting a

hearing at which the court investigates the charge of contempt and hears testimony.

      {¶50} Mother's due process argument is based on a series of cases analyzing purge

conditions imposed after a contempt finding. In the oldest of those cases, Tucker v. Tucker,

10 Ohio App.3d 251 (10th Dist.1983), a father was held in contempt because of his failure

to make child support payments pursuant to a divorce decree. Id. at 251. The court

sentenced the father to ten days in jail, but the sentence was stayed "upon the condition

that [the father] keeps future child support payments current and on time." Id. at 251. The

father was also ordered to pay a $420 child support arrearage. Id. He timely paid the

arrearage. Id. at 252. The father appealed, arguing that the court abused its discretion by

imposing the purge condition requiring future compliance with the child support order. Id.

at 251-52.

      {¶51} In analyzing the challenged purge condition, the Tenth District Court of

Appeals distinguished between criminal contempt and civil contempt:

             Offenses against the dignity or process of the court, where the
             primary purpose of the punishment imposed is to vindicate the
             authority of the court by punishing the contemnor for his

                                           - 13 -
                                                                       Clermont 2021-05-013

              [disobedience], are criminal contempts. Violations which are
              primarily offenses against the party for whose benefit the order
              was made, and where the primary purpose of the punishment is
              remedial or coercive and for the benefit of the complainant, are
              civil contempt * * *.

Id. at 252. The appeals court explained that with civil contempt, "the sanction must afford

the contemnor the opportunity to purge himself of his contempt."          Id., citing Brown v.

Executive 200, Inc., 64 Ohio St.2d 250 (1980); State v. Kilbane, 61 Ohio St.2d 201 (1980).

       {¶52} Because a civil contempt finding was at issue in Tucker, the appeals court

said that it must determine "whether the portion of the judgment entry suspending [the

father's] punishment on condition that he comply with the support order in the future properly

allowed for purging." Id. at 252. The appeals court answered this question in the negative.

Id. It stated that, "Had the order provided for suspending the jail sentence on condition that

plaintiff purge himself of his violation of the support order by paying the arrearage, it would

have provided a true opportunity for purging." Id. "However," the court held, "insofar as it

purports to regulate future conduct, it simply amounts to the court's reaffirmation of its

previous support order and can have no effect since any effort to punish a future violation

of the support order would require new notice, hearing, and determination." Id. The appeals

court therefore held that "the portion of the judgment entry purporting to regulate [the

father's] future conduct within the context of the contempt proceeding * * * is void." Id.

       {¶53} We have applied similar reasoning in multiple cases. For example, in Marden

v. Marden, 108 Ohio App.3d 568 (12th Dist.1996), a wife moved for contempt after her ex-

husband failed to make spousal support payments required by the parties' separation

agreement. Id. at 569-570. The husband was sentenced to three days in jail, stayed on

the condition that he make "some payment on the current support each and every month."

Id. at 570. We determined that because the case involved a finding of civil contempt, the

sanction must provide the contemnor with the opportunity to purge his contempt. Id. at 571.

                                            - 14 -
                                                                      Clermont 2021-05-013

Quoting Tucker, we stated that

              a contempt order which regulates future conduct "simply
              amounts to the court's reaffirmation of its previous support order
              and can have no effect since any effort to punish a future
              violation of the support order would require new notice, hearing
              and determination."

Id. We held that because the portion of the contempt order conditioning suspension of the

jail sentence on future payments sought to regulate future conduct, "this portion of the trial

court's order does not allow [husband] the opportunity to purge himself of his contempt and

is void." Id. at 571. However, we affirmed the trial court's order requiring the father to pay

$33,646.14 in back support. Id. at 571.

       {¶54} We applied the same analysis in Lindholm v. Lindholm, 12th Dist. Warren No.

CA2016-08-073, 2017-Ohio-2807. There, the father kept the children from the mother

during the mother's parenting time in violation of a shared parenting plan. Id. at ¶ 3-4. The

court found the father in contempt, ordered he serve three days in jail, but suspended the

jail sentence on condition that the father "comply with future orders regarding parenting

time." Id. at ¶ 4. We held that the lower court's purge condition did not provide Father with

the opportunity to purge his contempt and therefore subjected him to his three-day jail term

until his youngest child was emancipated. Id. at ¶ 12. We found Father's assignment of

error had merit, reversed, and remanded for "inclusion of an appropriate purge condition."

Id.

       {¶55} However, we affirmed a purge condition that regulated future conduct in at

least one case, In re A.A.J., 12th Dist. Warren No. CA2014-10-130, 2015-Ohio-2222.

There, the father was found in contempt for refusing to allow the child to participate in

softball during his parenting time as required by the parties' shared parenting plan. Id. at ¶

5-6. The trial court sentenced the father to three days in jail but suspended the sentence

on the condition that he not prohibit the child's participation in future extracurricular

                                            - 15 -
                                                                      Clermont 2021-05-013

activities. Id. at ¶ 6. We affirmed the purge order even though it regulated future conduct,

explaining that "we can think of no other way to permit Father to purge when his contempt

is directly based upon his refusal to allow the child to participate in games and practices

that have already occurred." Id. at ¶ 47.

       {¶56} In A.A.J., there was no way to permit the father to purge other than requiring

him to allow the child to participate in future games and practices. Id. at ¶ 47. But the case

before us is different. Here, the juvenile court found a way for Mother to purge: it ordered

her to provide Father with 14 days of uninterrupted parenting time on dates of his choosing.

Therefore, unlike A.A.J., there was no unavoidable need also to regulate Mother's future

conduct with the second, challenged purge condition.

       {¶57} This case is more like Tucker and Marden. In those cases, there was no need

to regulate future conduct because the trial court was able to find ways for the contemnor

to purge: by paying the overdue child support arrearage in Tucker, and by paying overdue

spousal support in Marden. Tucker, 10 Ohio App.3d at 252; Marden 108 Ohio App.3d at

571. Likewise, in this case the juvenile court imposed an initial purge condition: the

requirement that Mother provide Father with 14 days of uninterrupted parenting time on

dates of his choosing. Mother does not challenge this purge condition. For these reasons,

we hold that the juvenile court's purge condition requiring Mother to comply with the terms

and conditions of the parenting time schedule in the shared parenting plan was void. Tucker

at 252. The challenged purge condition could have no effect because "any effort to punish

a future violation [of the shared parenting plan] would require new notice, hearing, and

determination." Id. Accord Marden at 571.

       {¶58} Before closing, we pause to address a conceptual issue. Mother argues that

the purge condition requiring her to comply with the shared parenting plan violated her due

process rights. We have determined that the purge condition was void, but saying that it

                                            - 16 -
                                                                     Clermont 2021-05-013

violated Mother's due process rights is not quite accurate. Notably, while Tucker, Marden,

and other cases found that purge conditions that required compliance with a previous order

were void, those cases either do not mention "due process" specifically or mention due

process concepts (such as the requirement of conducting a hearing) but do not specifically

state that the purge condition violated due process. See Tucker at 252; Marden at 571;

Lindholm, 2017-Ohio-2807 at ¶ 7; A.A.J., 2015-Ohio-2222 at ¶ 43. Some other cases do

refer to such a purge condition as a constitutional violation. See Ohler v. Ohler, 6th Dist.

Fulton No. 93FU000014, 1994 WL 506158, *6 (Sept. 16, 1994); Miller v. Miller, 6th Dist.

Wood No. 93WD061, 1994 WL 159537, *4 (Apr. 29, 1994). Rather than characterize purge

conditions requiring compliance with previous orders (thereby regulating future conduct) as

violating due process, it is more appropriate to say that those purge conditions are void.

Such purge conditions are void because they "can have no effect since any effort to punish

a future violation of the * * * order would require new notice, hearing and a determination"

because of the requirements of due process. Tucker at 252. This cannot be permitted

because in cases involving civil contempt "the sanction must afford the contemnor the

opportunity to purge himself of his contempt." Id. In other words, those purge conditions

are void because they may require a new hearing separate from the purge hearing, and so

they do not really allow a contemnor the opportunity to purge.

       {¶59} Of course, our holding does not mean that Mother was not required to comply

with the terms and conditions of the parties' parenting time schedule set forth in the shared

parenting plan from the date of the court's order until the date of the review hearing. The

shared parenting plan remained in place, and Mother has not challenged the terms of the

shared parenting plan. For the foregoing reasons, we sustain Mother's second assignment

of error.



                                           - 17 -
                                                                    Clermont 2021-05-013

                                       Conclusion

       {¶60} The juvenile court did not abuse its discretion when it found Mother to be in

contempt.   However, the purge condition requiring Mother to comply with the shared

parenting plan was void.

       {¶61} Accordingly, we modify the trial court's contempt decision to reflect that the

purge condition requiring compliance with the terms and conditions of the parenting time

provisions of the shared parenting plan is vacated as void. We affirm all other aspects of

the April 5, 2021, order.

       {¶62} Judgment affirmed in part and reversed in part


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                          - 18 -